Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 1 of 22




                     EXHIBIT A

          Declaration of A. Olszeski
        Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 2 of 22




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  :
                                       :
   v.                                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        : No. 2:17-cv-00495-JD
          Defendants,                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :
                                       :
                                       :


                  DECLARATION OF ALICIA RAGSDALE OLSZESKI

       I, Alicia Ragsdale Olszeski, pursuant to 28 U.S.C. § 1746, hereby state and declare as
follows:

       1.      I am an attorney at the law firm of Bryan Cave Leighton Paisner LLP, counsel of

record for Bridger Logistics, LLC, Ferrellgas Partners, L.P., Ferrellgas L.P., Bridger Rail

Shipping, LLC, Bridger Real Property, LLC, Bridger Storage, LLC, Bridger Swan Ranch, LLC,

Bridger Terminals, LLC, Bridger Transportation, LLC, J.J. Addison Partners, LLC, J.J. Liberty,

LLC, Bridger Administrative Services II, LLC, Bridger Energy, LLC, Bridger Lake, LLC,

Bridger Leasing, LLC and Bridger Marine, LLC in the above-captioned action.

       2.      I am over the age of 18 and competent to testify as to the matters set forth herein.

       3.      Attached hereto as Exhibit 1 is a true and accurate copy of filings with the

Secretary of State of the State of Louisiana for Bridger Transfer Services, LLC, bates labeled

BLFG_EDPA0310344-361, and certified by the Secretary of State.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.


                                                 1
Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 3 of 22




Executed on August 12, 2020, in St. Louis, Missouri.

                                    /s/ Alicia Ragsdale Olszeski
                                    Alicia Ragsdale Olszeski




                                       2
Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 4 of 22




      OLSZESKI DECLARATION

                      EXHIBIT 1
                    Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 5 of 22




                                                           Tom
                                                          S E C R E TA RY
                                                                                        Schedler
                                                                                               O F S TAT E


                                of                      ofthe                           of                       Ide                                        that
           the attached        document(s)                of

                                                        JAMEX         TRANSFER                 S E RV I C E S   LLC


           are   t r u e and c o r r e c t    and a r e   filed   in the L o u i s i a n a          Secretary of                   Office.

                       40525761K             ORIGF             6/1/2011                   6 page(s)
                       40602797              CHOFF             8/29/2011                  1   page(s)
                       40707455              CHOFF             12/30/2011                 1   page(s)
                       41163185              1308              4/30/2013                  1   page(s)
                       41245684              CHOFF             7/29/2013                  1   page(s)
                       41930513              R E S TA          6/24/2015                  2   page(s)
                       41961515              CHOFF             7/24/2015                  1   page(s)
                       42045062              1308              10/18/2015                 1   page(s)
                       42065193              1308              11/2/2015                  1   page(s)
                       42179302              NMCHG             2/23/2016                  1   page(s)
                       41902605              15   AR           5/28/2015                  1   page(s)




      In testimony whereof, I have hereunto set my
      hand and caused the Seal of my Office to be
      affixed at the   City of Baton Rouge on,
      March 28, 2 0 1 6




                                                                                                          Cer tificate ID: 1 0 6 9 4 5 7 9 # 7 D S 9 3
                                                                                                          To validate this certificate, visit the following
                                                                                                          web s i f e , go to B u s i n e s s Services, S e a r c h
                                                                                                          for L o u i s i a n a Business Filings, Va l i d a t e      a

                                                                                                          Certificate, then follow the instructions
      WEB 40525761K                                                                                       displayed.
                                                                                                          www.sos.la.gov
                                                               Page   1   of   1   on   3/28/2016 10:59:25 AM




CONFIDENTIAL                                                                                                                                             BLFG_EDPA0310344
                 Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 6 of 22

  JUN/O1/2011/WED. 01:58      AM    BALLENGEE INTEREST                      FAX No, 318-429-7103                         003




                                           A R T I C L E S O F O R G A N I Z AT I O N
                                                                 OF
                                       BRIDGER TRANSFER                 SERVICES,        LLC

         S TAT E O F L O U I S I A N A

         PA R I S H O F C A D D O

                B E F O R E T H E U N D E R S I G N E D NOTARY P U B L I C , duly commissioned and qualified, in
         and for the Parish of Caddo, State of Louisiana, and in the presence o f the witnesses hereinafter
         named and undersigned:

                 P E R S O N A L LY C A M E A N D APPEARED:

                          Julio E. Rios, II, a competent major residing in Caddo Parish,
                          Louisiana, with mailing address of 800 Spring Street, Suite 205,
                          Shreveport, Louisiana 71101 (hereinafter referred t o as the
                          "Organizer").
         who declared to me, that he is availing himself of the provisions of applicable Louisiana Law, and
         particularly La. R.S. 12:1301, et.        does hereby organize a Limited Liability Company in
         accordance with these Articles of Organization:


                                                           ARTICLE          1
                                                              NAME

                 The   name    of this Limited   Liability Company          is:   Bridger Transfer Services, LLC, (the


                                                           ARTICLE 2
                                                            PURPOSE

               The purposes of this Company a r e to engage in any lawful              activity for which limited liability
         companies     be formed under Louisiana law.
                       may
                                                           ARTICLE 3
                                                          TERMINATION
                 The   Company     shall terminate   on   the earlier of:

                A.       December   31, 2099, unless          extended in accordance with the          provisions   of the
                          Operating Agreement; o r




CONFIDENTIAL                                                                                                           BLFG_EDPA0310345
                  Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 7 of 22
                       01:58 AM       BALLENGEE INTEREST                         FAX No. 318-429-7103                          P. 004




                 B.        Any     other   reason   provided in       the   Operating Agreement.
                                                               ARTICLE 4
                                    L I M I TAT I O N S     O N AUTHORITY
                                                                                          OF M E M B E R S
                  N o Member shall have the authority to bind                                 except in the capacity ofa Manager
        of the   Companya s hereinafter set forth.
                                                                             the Company

                                                                   ARTICLE 5
                                                                M A N AG E M E N T


                 A.        The     Company shall      be   managed by o n e        or more
                                                                                              Managers.

                 B.                                 behalf o f the Company and is a mandatary and agent of the
                                                    act
                           Any Manager may                 on

        Company for all m a t t e r s in the ordinary c o u r s e of business, including the alienation, lease o r
        encumbrance of its immovables in the ordinary c o u r s e of               of the Company.
                                                                                        business
                  C.         Operating Agreement m a y contain certain restrictions o n the authority of the
                           The
        Manager    to act other than in theordinary c o u r s e of business o f the Company. Any person dealing
        with the Company m ay rely upon a certificate of the following certifying official, Julio E. Rios, IL,
        to establish the membership o f any Member, the authenticity of any records of the Company, o r the

        authority of any person serving a s Manager to act o n behalf of the Company, including, but n o t
        limited to, the authority to take any o n e o r m o r e oft h e following actions:


                           (i)       The dissolution and winding up of the Company.
                           (ii)      The sale, exchange, lease, mortgage, pledge, o r other
                                     transfer of all o r substantially all of the assets o f the
                                     Company.
                           (iii)     The m e rg e r o r consolidation of the Company.
                           (iv)      Theincurrence ofindebtedness by the Company other
                                     than in the ordinary c o u r s e of its business.
                           (v)           alienation, lease, o r encumbrance of any
                                              of the Company.
                           (vi)      An amendment to the Articles of                     Organization    or

                                     Operating Agreement.
                                                          ARTICLE 6
                                           C O M PA N Y AC T I O N S                          SION:


               A.     Each                            be    entitled   to v o t e o n   all matters   concerning   the   Company   in
        accordance with the        Operating Agreement.




CONFIDENTIAL                                                                                                                    BLFG_EDPA0310346
                  Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 8 of 22
  JUN/O1/2011/¥ED 01:58       AM     BALLENGEE INTEREST                  FAX No. 318-429-7103                                 P, 005




                  B.        The unanimous consent of the Members is               required to take any   action which affects
         a              liability.
                                                          A RT I C L E 7
                                                                 NT OF              MEMBER'S I N T E R E S T

                  The                           of a Member's                                   restrictions        set forth in the
                                                                   interest is subject
                                                                                           to
                    assignment o r                                                                             as

         Operating Agreement.
                                                           ARTICLE 8
                                             L I M I TAT I O N O F LIABILITY

                 No Member o r Managers h a l l e v e r be liable o r responsible for the contract o r faults o f this
         Company, n o r shall any m e r e informality have the effect of rendering this Company null o r the
         Members o r Managers t o any liability. Each Manager i s relieved of any personal liability to the
         fullest extent permitted by law, including, n o t by w a y oflimitation, any liability for monetary
         damages for breach of any duty provided for in R . S . 12:1314.
                  THUS D O N E A N D SIGNED i n         the presence of the         undersigned competent witnesses and
                                                                                            $a
         me,   Notary, in   the Parish of Caddo, State of   Louisiana,     on                       day of June, 2011.




                                                Notary Public      inand for the
                                            State of   Louisiana,   Parish of Caddo

                                           S Y LWA P   BURNES. NOTARY PUBLIC
                                                  N OTA RY 1D # 039135
                                              BOSSIER PARISH, L O U I S I A N A
                                              MY COMMISSION [S F O R L I F E




CONFIDENTIAL                                                                                                                   BLFG_EDPA0310347
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 9 of 22
  JUN/01/2011/WED 01:58      AM       BALLENGEE INTEREST                    PAX No,    318-429-7103                     P. 006




                                                       INITIAL REPORT
                                                                 OF
                                         B R I D G E R T R A N S F E R SERVICES, L L C

         1.     The   name of     t h e limited   liability company is Bridger Transfer           Services, LLC.

                The location and         municipal    address of      this limited liability company's registered
                office is:

                         800      Spring Street,Suite 205
                         Shreveport,      Louisiana
                                                        71101
         3.
                      full name and municipal address of this             limited   liability company's registered agenti s :
                         Julio E. Rios, I
                         800 Spring Street, Suite 2 0 5
                         Shreveport, Louisiana 71101
         4,    The    name      and   municipal    addresses of the initial   Managers      and   Members   are:



                         Julio E. Rios, IT (Manager)
                         800 Spring Street, Suite 2 0 5
                         Shreveport, Louisiana 71101
                         Ballengee Interests, L L C (Member-100%)
                         800 Spring Street, Suite 205
                         Shreveport, Louisiana 71101
                Signed                    day of June,    2011, a t    Shreveport,    Caddo-Parish      Louisiana.




CONFIDENTIAL                                                                                                             BLFG_EDPA0310348
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 10 of 22
  JUN/O1/2011/¥ED 01:58      AM                       INTEREST                  FAX No. 318-429-7103                                       007




         S TAT E    OF LOUISIAN A
         PA R I S H O F C A D D O

                   On this                                                              Notary Public      in   and f o r
                                        day of June, 2011, before            me ,   a
                                                                                                                             the   State and

         Parish aforesaid,   personally c a m e      and   appeared Julio       E. Rios, I , is   to m e   known      to    be the


         described   in and who executed the            foregoing     Initial   Report,    and
                                                                                                  acknowledged to            me    that   they
         executed the   sameas    their free   act   and deed f o r   the purposes       and considerations therein            expressed.




                                                   Notary Public in and for the
                                               State of Louisiana, Parish of Caddo

                                                            BURNES, N OTA RY P U B L I C
                                                          NOTARY I D # 039195
                                                     BOSSIER PARISH, LOUISIANA
                                                     M Y COMMISSION I S FOR L I F E




CONFIDENTIAL                                                                                                                              BLFG_EDPA0310349
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 11 of 22
                     01:59 AM       BALLENGEE INTEREST                    FAX No,   318-429-7103                            008




         S TAT E O F L O U I S I A N A

         PA R I S H O F C A D D O
                                                AGENT'S A F F I DAV I T
                                                       AND
                                     AC K N OW L E D G M E N T        O F AC C E P TA N C E


                   [hereby acknowledge and accept      the   appointment       of   registered agent for   and   on   behalf of
         Bridger   Transfer Services, LLC.




                                                                               M
                                                                               3

                                                                                    Rios,


                   SWORN TO     A N D SUBSCRIBED before              me   on                day of June,




                                                        Public in and for the
                                           State of Louisiana Parish of Caddo


                                                                 NOTARY PUBLIC
                                                   NOTARY 10     #039135
                                               BOSSIER PARISH, LOUISIANA
                                               MY COMMISSION (S F O R L I F E




CONFIDENTIAL                                                                                                              BLFG_EDPA0310350
                  Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 12 of 22
  AUG/29/2011/MON 05:11       AM   BALLENGEE INTEREST            FAX No. 318-429-7103                        003




                                     N OT I C E   OF CHANGE OF MEMBERS
                                                 OF
                                    BRIDGER TRANSFER           SERVICES, L L C

                                                    ARTICLEI
                                            R E M OVA L O F M E M B E R S

                 Notice is hereby given that the above named limited liability company authorized the removal
        of the   following:

                                          Ballengee Interests, LLC,   Member


                                                  ARTICLE I l
                                             ADDITION OF MEMBER

                Notice is hereby given that the above named limited      liability   company has authorized the
         addition of the following:


                                           Bridger Logistics, LLC, Member
                                             800 Spring Street, Suite 2 0 5
                                             Shreveport, Louisiana    71101



                 The membership interest assigned to Bridger Logistics, LLC from Ballengee Interests, L L C
         has created a membershipinterest in favor of Ballengee Logistics, LLC to the fullest extent allowed
         by law and i n accordance w i t h La. R.S. 12:1332. This assignmenti s effective January 1, 2011.



                                                               Ballengee Interests, LLC,     Former Member




CONFIDENTIAL                                                                                                BLFG_EDPA0310351
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 13 of 22
  DEC/30/2011/FRI 06:03       AM   BALLENGEE INTEREST                 FAX No.    318-429-7103                    P, 008




                                      N OT I C E O F C H A N G E O F M E M B E R S
                                         AND MEMBERSHIP INTERESTS
                                                           OF
                                     BRIDGER TRANSFER
                                                                SERVICES, L L C
                                                     ARTICLE I
                                               ADDITION OF MEMBER


                           is hereby given that the above   named   limited    liability   company has authorized the
         addition of t h e following i n said portion:


                                         J.   EmersonCo., LLC, Member
                                               800 Spring Street, Suite 202:
                                               Shreveport, Louisiana 71101


                The membership interest assigned to J. Emerson Co., L L C from Bridger Logistics, LLC has
        created a membership interest in favor of J. Emerson Co., LLC of 1% and resulting in a membership
        interest in favor of Bridger Logistics, LLC of 99% to the fullest extent allowed by law and in
        accordance with La. R.S. 12:1332. This assignmenti s effective June 1, 2011.


                                                                    Assignees:
                                                                    J. Emerson Co.



                                                                              Julio E. Ri


                                                                    Assignor:

                                                                    Bridger   Logs
                                                                                 itc
                                                                                   is,
                                                                                      Rio
                                                ACKNOWLEDGMENT
                         acknowledge the above and foregoing
                 This is to                                                   Notice o f    Change of Members
        Membership Interests of Bridger Transfer Services, LLC,

                                                                    Bridg,

                                                                     y:




CONFIDENTIAL                                                                                                     BLFG_EDPA0310352
                       Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 14 of 22
  04/30/2013




                            Al Ater                                     NOTICE OF CHANGE O F REGISTERED OFFICE
                      Secretary    of State                              AND/OR CHANGE O F REGISTERED AG E N T
                                                                                   (R.S.

                                                              Enctose $25 filing fea                                     a t u r n to; Commercial
                                                         Domestic Limited Liability Company                                           P.O. Box 94*25
                                                            Make remittance payable to                                                Baton Rouge, LA 70804-9125
                                                                  Secretary of State                                                  Phones (225) 325-4704
                                                                 Do Not Send Cash                                                     WebS i t e : www.sos.louisiana.gov


                      Limited Liability Company Name: Bridger Transfer Services, LLC




                                                  CHANGE O F           LOCATION OF REGISTERED OFFICE

                      Notice is hereby given that the above         named I I m i t e d    liability   company has authorized a           change I n   the location of
                      its registered office. The n e w
                                                          registeredo f f i c e   Is located at:

                      5615 Corporate          Suite 400B Baton      Rouge, LA 70808
                                                                                                               Om
                                                                                                                                                                         3
                                                                                     To be signed by a m e                   aneger
                                                                                     Julio E.     Rios,   1}
                                                                                                                     7
                                                                                                               Y
                                                              C H A N G E OF R E G I S T E R E D

                  Notice is hereby given that the above named                                                      has authorized the changeo f I t s registered
                                                                                           liability company
                  agent(s). T h e name(s) and address(es) of the n e w                   registered                 Is/are a s follows:

                      National   Registered Agents, Inc.

                  5615     Corporate   Blvd. Suite-400B    Baton Rouge,       LA 70808




                                                                                    To be signed by a
                                                                                                          SLE          o r member                                 Date
                                                                                    Julio E. Ri
                                        AGENT A F F I DAV                           OW L E D                   N T OF AC C E P TA N C E

                  |   heraby acknowledge       and accept the appointment of                 registered agent(s)         for and o n behaif of the above named
                  limited              company.



                                                  Nati          egistered Agents,         Inc.




                                          by:Linda Stauffer, Assistant Secretary
                  Sworn to and subscribed before m e , t h e undersigned Notary
                  N OTA RY N A M E MUSTB E T Y P E D
                                                                                                                   o n this date:              30         3
                                                                     Wi


                                                                                                                                                DOROTHY BELL
                                                                                                                                         Notary Public, State of Texas
                                                                                                                                           My Commission Expires
           Rev,                                                                     Vv
                                                                                                                         1




CONFIDENTIAL                                                                                                                                                     BLFG_EDPA0310353
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 15 of 22
 JUL/29/2013/MON 03:16 AM BALLENGEE INTEREST     FAX No, 318-428-7103




                                           C H A N G E O F M E M B E R S A N D M A N AG E R S
                                                              OF
                                      B R I D G E R TRANSFER         SERVICES, LLC
                                                        ARTICLE I
                                                            O F MEMBER.
                                               REMOVAL
                        Notice is hereby given that J. Emerson Co., LLC is           hereby   removed      as a

         of the above named limitedliability company.                                                             Member
                                                        ARTICLEI
                                               R E M OVA L OF MANAGER

                       Notice is hereby
                                         given that Julio E. Rios, I        is   hereby   removed   as   Manager of the
         above named limited liability company.

                                                       ARTICLE I l
                                          A P P O I N T M E N T O F M A N AG E R

                        Notice is  hereby given that Bridger, L L C is hereby appointed a s Manager                of t h e

         above named   limited liability company. The contact information for Bridger, LLC i s :
                                                 Bridger, LLC, Manager
                                                   Julio E.   Rios, I , President
                                               15510   Wright Brothers Drive
                                                              Texas 75001
                                                  Addison,
                        This   assignmenti s   effective   July




CONFIDENTIAL                                                                                                             BLFG_EDPA0310354
                  Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 16 of 22
                  62:51            6146211966                                      CT   CORPORATION                                         PAGE   18/13




                                                                                                               EXECUTION           VERSION

                                                                    A M E N D E D A N D R E S TAT E D
                                                                 A R T I C L E S OF O R G A N I Z AT I O N
                                                                                    OF
                                                           B R I D G E R T R A N S F E R SERVICES, L L C



               Pursuant to the Louisiana Business Corporation Act (the              Bridger Transfer Services,
               “Company”) hereby adopts these A m e n d e d and Restated Articles of Organization (the
               Articles"), effective this 24" day of June 2015, and certifies that:

                       A.       The original Articles of Organization of the Company w e r e filed with the Secretary of State
                                of the State o f Louisiana o n June 1, 2011 (the “Original Articles”), The n a m e under
                                the Company was originally formed is “Bridger Transfer Services, L L C . ”               which
                       B.   Each amendment made by these Amended Articles has been made in accordance with the
                            LBCA, and each amendment to the Original Articles has been approved in the m a n n e r
                            required under the L B C A and the governing documents of t h e Company,


               The   Original    Articles   are   hereby     amended and restated in their    entirety   to read   as   follows:



                                                                           ARTICLE      1

               The   name   of the     limited      liability    company formed      hereby   ig   Bridger Transfer Services,       LLC   ‘(the
               “Company”),

                                                                          ARTICLE       2
               The purpose for which the      Company is formed is to engage in any lawfid act o r activity for which                limited
               liability companies     may be formed under the Louisiana Business Corporation Act,


                                                                          ARTICLE       3
               The duration of the     Company        is   perpetual.




                                                                    (Signature pag e follows)




           206957139 v2




CONFIDENTIAL                                                                                                                               BLFG_EDPA0310355
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 17 of 22
                @2:51          6146211966                                             CT CORPORATION                                                  PAGE   11/13




                    IN W I T N E S S WHEREOF, t h e undersigned has executed these Amended and Restated                                      Articles of
                    Organization   as   of the date first written above.



                                                                  BRIDGER            TRANSFER          SERVICES,          LLC

                                                                  By; BRIDGER LOGISTICS, LLC, i t s sole m e m b e r

                                                                  By; Ferreligas, L.P.,         its sole member


                                                                  By: Ferrellgas, Inc., its                    partner



                                                                  By:

                                                                                          Vice President,         C h i e f Financial    Officer   and



               STATE OF                             )
                                  CLAY              )   5S;
               COUNTY



                        L                           land             ,   a                      do   hereby certify      that on the    23
                                                                                                                                                   day
               of June 2015, personally appeared before                  me   Alan        Heitmann, and, being first duly               sworn   by m
                                                                                                                                                   ie
               acknowledged    that he   signed the foregoing document                 in the   capacity   therein set forth and dectared
                                                                                                                                                   that
               the statements therein contained     a r e true.


                        IN W I T N E S S W H E R E O F, I have hereunto             set my hand and sea) the         day and year before

                                                                              By:
                         ERN
                           I    STRC
                                   IKLAND                                               Notary    Publié


                                   #
                                                                              My    Commission       expires   on:



               (Notary Seal)




                 Signature Page    to Amended & Restated Articles
                                                                                af Organization of Bridger Transfer Services, LLC




CONFIDENTIAL                                                                                                                                         BLFG_EDPA0310356
                          Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 18 of 22



                   Tom Schedler
                 Secretary      of S t a t e                     NOTICE OF C H A N G E OF M E M B E R S A N D / O R M A N AG E R S
                                                                         O F A LIMITED LIABILITY C O M PA N Y


                                                         Enclose $25 Filing Fee.                                  Return to: Commercial Division
                                                         Domestic Limited Liability Company
                                                                                                                                 P. O. Box 94125
                                                         Make remittance payable to Secretary of State                           Baton Rouge, LA 70804-9125
                                                                                                                                 Phone ( 2 2 5 ) 925-4704
                                                                      Do Not Send Cash                                         WebS i t e : www.sos.la.gov



          Limited         Liability Company                   Name:                    Transfer Services, LLC

                                                         R E M OVA L OF M E M B E R S A N D / O R M A N AG E R S

            Notice is hereby given that the above named limited liability company authorized the                                removal o f   the   following:
            Only the titles indicated will be removed.

                 Bridger, LLC                        Manager                                       Troy S. Lee, Manager
                                                 -




                              Name   and     Title                                                                Name   and   Title



                              Name       and T i t l e                                                            Name a n d T i t l e



                              Name a n d        Title                                                             Name a n d Title

                                                                                                                                                              7-24-15
                                                                                     To be signed by a member o r manager                                                  Date




                                                          ADDITION OF M E M B E R S A N D / O R M A N AG E R S


          Notice is hereby given that the above named limited liability company                       has authorized the addition of the
          following: Only the t i t l e s indicated will be added.


          Bridger Logistics, LLC, Manager,                               2 0 0 9 Chenault        Drive, Suite 100, Carrollton, TX                                  75006
                           Name a n d T i t l e                                                                   Municipal     Address



                           Name a n d       Title                                                                 Municipal     Address



                           Name    and   Title                                                                    Municipal     Address



                           Name a n d T i t l e                                                                   Municipal     Address



                                                                                                                                                              7-24-15
                                                                                   To be signed by a member o r    manager                                             Date




                                                                                                                                                              on
      SS983A Rev. 09/44                                                                                                                   (See Instructions        back)




CONFIDENTIAL                                                                                                                                                        BLFG_EDPA0310357
                Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 19 of 22


                                                                               National                       Registered Agents, Inc.
                                                                           "NRAI,        the best choice for                 statutory representation”
               wo ~(
               October 16, 2015



               Louisiana Secretary of State’s Office
               Att: Jewel M o o r e
               8585 Archives Avenue
               Baton   Rouge,      LA 7 0 8 0 9


               RE: CHANGE            ADDRESS OF AGENT FOR SERVICE OF PROCESS


               Dear Ms.   Moore,

               National Registered Agents, Inc. provides the agent f o r service of process in Louisiana. Please be advised
               that the address of the agent for service process has been changed from: 5615 Corporate Blvd., Suite 400B,
               Baton   Rouge,   LA 70808: t o :


                                                        National Registered Agents, Inc.
                                                    3867 Plaza Tower Dr
                                                        Baton     Rouge,   LA 7 0 8 1 6 - 4 3 7 8
                                                        Phone #    (225)   2 9 2 - 9 4 0 0 ext. 107
                                                        Email: CLS-Reps-Louisiana@wolterskiuwer.com

               The registered agent has notified all of the corporations for which it s e r v e s as registered agent of the
               change i n its address to: 3 8 6 7 Plaza Tower Dr., Baton Rouge, LA 7 0 8 1 6 - 4 3 7 8

               Enclosed is   our    check for     $21,485.00 to        cover the      filing     fee.


               Please advise    us   when the address change has been noted                             and   i s s u e whatever evidence   of   filing that   may
               be usual,

               Thank you,


               National Registered Agents, Inc,



               Marie Hauer, Manager Agent Services
               111 8th Avenue, 13th Floor
               New York, NY 1 0 0 1 1




               Officer   Signature:        (en
                                                                  Candice
                                                                             Pignataro
                                                                   Vice    President




                                                  Ill    Eighth Avenue,        New   York, New    York 10011
               (212)894-8940                                          w w w.                                                     Fax (212)590-9180




CONFIDENTIAL                                                                                                                                                    BLFG_EDPA0310358
                             Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 20 of 22




                        To m     Schedler                                   NOTICE      OF CHANGE OF               REGISTERED
                                                                                                                     OFFICE
                     Secretary          of S t a t e                          A N D / O R CHANGE O F     REGISTERED AG ENT
                                                                                             (R.S. 12:1308)

                                                            “Eficiose $25           Foe
                                                                                                                       Return to:
                                                                Domestic Limited          Company
                                                                   Make remittance payable to                                        Baton Rouge, LA 70804-9125
                                                                                                                                     Phone (225) 925-4704
                                                                        Secretary of State
                                                                           Do Not Send Cash                                  Web S i t e :     www.sos.la.gov


                     Limited      Liability Company        Name:

                      B R I D G E R TRANSFER                          LLC
                                                       SERVICES,
                                                         C H A N G E OF LOCATION OF R E G I S T E R E D OFFICE


                     Notice is hereby given that the above named limited liability company has authorized                                a    change i n       the location of

                     its registered office. T h e n e w registered office is located at:




                                                                                      To be signed by   a member o r    manager                                        Date




                                                                    CHANGE OF REGISTERED AGENT(S)

                     Notice is         hereby given     that the above named limited liability company has authorized the                        change o f i t s registered
                                                                                               is/are                               follows:
                     agent(s). T h e name(s) and address(es) of the n e w registered agent(s)                                 as

                                                                                    70816-4378
                        Corporation System, 3867 Plaza Tower Dr Baton Rouge L A




                                                                                                                                                       10/20/2015
                                                                                                                                                                        Date
                                                                                       To besigned by a
                                                                                        Cathy S. Brown
                                                AGENT A F F I DAV I T A N D ACKNOWLEDGEMENT O F                        ACCEPTANCE
                                                                                                                         for and o n behalf of the above named
                       hereby acknowledge and               accept t h e    appointment o f registered agent(s)
                     limited liability company.



                                                          C T   Corporation System


                                                                                  Roglstered
                                                                                                                                     10/20/2015
                     Sworn to and subscribed before me, the                   undersigned Notary Public,        o n this date:

                     NOTARY NAME MUST BE T Y P E D O R PRINTED W I T H NOTARY #
                                                                                                                                              JUSTIN   REVELLE
                                                                                                            ~
                                                                                                                                     Notary Public     -

                                                                                                                                                           N
                                                                                                                                               State of
                                                                                   Notary Signature                          wv
                                                                                                                                             St. Charles Co

        83993   Rev. 09/11


    10/16/2015 Wolters Kluwer Online




CONFIDENTIAL                                                                                                                                                           BLFG_EDPA0310359
               Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 21 of 22

                                                      S TAT E OF L O U I S I A N A
                                            NAME CHANGE AMENDMENT
                                                              R.S. 1 2 : 1 3 0 9

           Old Name: BRIDGER T R A N S F E R                        SERVICES, LLC
           New Name: JAMEX T R A N S F E R S E RV I C E S LLC

           Date amendment             Adopted:             02/01/2016

           Manner o f      Adoption: Unanimously approved by                            members

           The filing of a false          public record,             with the   knowledge o f i t s falsity, is   a

           crime, subjecting          the f i l e r       to fine   or
                                                                         imprisonment o r both under R.S.
           14:133.

                              name b e l o w,         |   hereby certify that
           By typing my                                                            |   am   a
                                                                                                Member/Manager
           Electronic      Signature        of    a
                                                          Member/Manager:          JAMES BALLENGEE
           (2/23/2016)
           T i t l e : M A N AG E R




CONFIDENTIAL                                                                                                      BLFG_EDPA0310360
                                 Case 2:17-cv-00495-JD Document 384-3 Filed 08/13/20 Page 22 of 22

  To m S c h e d l e r                            L I M I T E D L I A B I L I T Y C O M PA N Y
                                                           A N N UA L       REPORT                                                          4         57 6 1 K



                                                                    6/1/2015
                                                                                                                                                  2015

             Address   Only      (INDICATE   CHANGES TO THIS ADDRESS IN THIS           BOX)                           (INDICATE CHANGESTO         THIS ADDRESS IN THIS        BOX)
       40525761 K                                                                                       4
                                                                                                             |Registered Office Address in                  (Do not use P. O. Box}
                                                                                                              5615 C O R P O R AT E BLVD
       BRIDGER TRANSFER SERVICES, LLC
                                                                                                              SUITE 4008
                                                                                                              BATON ROUGE, L A 70808
       2009 CHENAULT DRIVE
       SUITE 100
                                                                                                                                                                        Federal Tax ID Number
       CARROLLTON, TX 75006


                 following registered agents for the company. Indicate any changes o r deletions below. All agents must have
  Our records indicate the                                                                                                                  a Louisiana address.        Do not use a P.O. Box.        A
  NEW REGISTERED AGENT REQUIRES A NOTARIZED SIGNATURE.
     NATIONAL REGISTERED AGENTS, INC.
                       CORPORATE B LV D. , STE. 400B BATON ROUGE, LA 70808




  |   hereby accept the appointment o f registered                                                          Swom to and subscribed before me on
                                                                                                            NOTARY NAME MUST BE TYPED OR PRINTED WITH NOTARY #



                       New     Registered Agent Signature                                                        Notary Signature                                            Date

  This report reflects   a   maximum of three members/managers for the company. Indicate any changes o r deletions below. Include a ksting of all n a m e s and addresses. Do not use       a    P.
  O. Box. If additional space       needed attach an addendum. Officer titfes, such a s president o r secretary a r e not acceptable


         BRIDGER, LLC                                                                                       Manager
              2009 CHENAULT DRIVE SUITE 100 CARROLLTON, TX 75006
         TROY S. LEE                                                                                        Manager
            2009 CHENAULT DRIVE SUITE 100 CARROLLTON, TX 75006




  The filing of    a   false public record, with the knowledge ofi t s falsity, is       a   crime, subjecting the filer to the fine   or   imprisonment         or   both under R.S. 14:133.
                          To be signed by a manager, member, o r agent                                   Title                              Phone                                Date
                             MICHELLE DONATO                                                 POA
  SIGN         |                        ELECTRONICALLY)
                                                                                                                                                                        05/28/2015

                             Signee's   address                                                     Email Address                                                      (For Office Use Only)

                                                                                             wkct-fmar@innodata.com



                       Make remittance payable to Secretary of State                                           To:    Commercial      Division
                                   Do Not Send Cash                                                                   P. O. Box 94125
                                           D o NotStaple                                                              Baton Rouge, LA 70804-9125
                                                                                                                      Phone   (225)             704
                               web site:_www.sos.louisiana.gov                  D O N OT S TA P L E                                                                                        2




                                                                   UNSIGNED         R E P O R T S W I L L BE R E T U R N E D




CONFIDENTIAL                                                                                                                                                                  BLFG_EDPA0310361
